JUSTICE GABRIEL,
concurring in part and dissenting in part.
¶47 I agree with the majority’s conclusion that even if the trial court had erred in admitting the forensic interviewers’ testimony under CRE 701, any such error was nonetheless harmless. For several reasons, however, I cannot agree that the evidence presented at trial was substantial and sufficient to establish that Marsh knowingly possessed or controlled over twenty sexually exploitative items pursuant to section 18-6-403(3)(b.5) and (5)(b)(II), C.R.S. (2016).
¶48 First, the majority interprets section 18-6-403(3)(b.5) to criminalize “knowingly seeking out and viewing child pornography on the internet.” Maj. op. ¶ 28. In my view, this construction is unsupported by—and' indeed rewrites—the plain language of the statute, which provides that a person commits sexual exploitation of a child when he or she “knowingly ... [possesses or controls” any sexually exploitative material. § 18—6— 403(3)(b.5).
¶49 Second, although I believe that the evidence was substantial and sufficient to establish Marsh’s knowing possession or control of one image from his computer’s “My Pictures” folder, seven deleted files, and three of the seventeen images contained in his computer’s internet cache (i.e., eleven sexually exploitative items), in my view, the evidence was insufficient to establish Marsh’s knowing possession or control of the other fourteen images found in his computer’s internet cache. Indeed, even accepting the majority’s construction of section 18-6-403(3)(b.5), no evidence in this case established that Marsh (or anyone else) either (1) sought out or viewed those fourteen images on the computer at issue or (2) even knew that they were in the computer’s internet cache.
¶50 As a result, I do not believe that the prosecution established that Marsh knowingly possessed or controlled more than twenty sexually exploitative items.
¶51 Accordingly, I respectfully concur in part and dissent in part.
I. Analysis
¶52 I first discuss what I believe to be the proper construction of section 18—6— 403(3)(b.5) and then proceed to address that statute’s application to the evidence presented in this case.
. A. Section 18-6-403(3)(b.5)
¶53 Section 18-6-ri03(3)(b,5) provides, in pertinent part, “A person commits sexual exploitation of a child if, for any purpose, he or she knowingly ... [possesses or controls any sexually exploitative material for any purpose....” (Emphasis added.)
¶54 As many courts have recognized in construing statutory language similar to that at issue here, the mere viewing or presence in an internet cache of sexually exploitative material is, standing alone, insufficient to support a conviction. See United States v. Dobbs, 629 F.3d 1199, 1205 (10th Cir. 2011) (concluding that the mere presence of child *112pornography in the cache of the defendant’s computer was proof that the files were received through the automatic caching process but that such evidence did not establish knowing receipt); Tecklenburg v. Appellate Div., 169 Cal.App.4th 1402, 87 Cal.Rptr.3d 460, 473 (2009) (distinguishing the viewing of child pornography from the knowing possession and control of images of child pornography); People v. Kent, 19 N.Y.3d 290, 947 N.Y.S.2d 798, 970 N.E.2d 833, 835, 840 (2012) (concluding that (1) “merely viewing Web images of child pornography does not, absent other proof, constitute either possession or procurement within the meaning of our Penal Law” and (2) “regardless of a defendant’s awareness of his computer’s cache function, the files stored in the cache may constitute evidence of images that were previously viewed; to possess those images, however, the defendant’s conduct must exceed mere viewing to encompass more affirmative acts of control such as printing, downloading or saving”).
¶55 Indeed, the majority itself recognizes this point when it quotes United States v. Kuchinski, 469 F.3d 853, 863 (9th Cir. 2006), for the proposition that
[wjhere a defendant lacks knowledge about the cache files, and concomitantly lacks access to and control over those files, it is not proper to charge him with possession and control of the child pornography images located in those files, without some other indication of dominion and control over the images,
Maj. op. ¶ 31.
¶56 The question thus remains how we should construe “knowingly ... [possesses or controls,” as those terms are used in section 18—6—403(3)(b.6).
¶57 Although we have not previously decided this question, courts construing statutes similar to that at issue here have held that the prosecution must prove that the defendant reached out for and exercised dominion and control over such material. See, e.g., Ward v. State, 994 So.2d 293, 298-301 (Ala. Crim. App. 2007) (collecting cases and adopting such a requirement), I believe that such a standard properly effectuates the plain meaning of the terms “knowing possession or control,” and I would adopt that standard here.
¶58 I am not persuaded otherwise by the majority’s conclusion that “knowingly seeking out and viewing child pornography on the internet constitutes knowingly possessing and controlling it under the statute.” Maj. op. ¶ 28. As an initial matter, this language is unsupported by, and in my view l-ewrites, the plain language of section 18-6-403(3)(b.5).
¶59 In addition, although other jurisdictions have enacted statutes that expressly criminalize knowingly accessing, seeking out and accessing, or viewing child pornography, our legislature has not done so, and in my view, it is not appropriate for this court to criminalize that which our legislature has not.
¶60 Specifically, the corresponding federal child pornography statute expressly criminalizes “knowingly accessing] with intent to view” child pornography. 18 U.S.C. § 2252(a)(4)(B) (2016).
¶61 Similarly, many states have expressly criminalized viewing, accessing, or seeking and accessing child pornography. See, e.g., Alaska Stat. Ann. § 11.61.127(a) (West 2016) (“knowingly possesses or knowingly accesses on a computer with intent to view”); Ark. Code Ann. § 5-27-304(a)(2) (West 2016) (“knowingly ... view”); D.C. Code Ann. § 22-3102(d)(1) (West 2016) (defining possession as “accessing the sexual performance if electronically received or available”); Fla. Stat. Ann. § 827.071(5)(a) (West 2016) (“knowingly possess, control, or intentionally view”); Idaho Code Ann. § 18-1507(2)(a) (West 2016) (“[possesses or accesses”); Ky. Rev. Stat. Ann. § 531.335(1) (West 2016) (“[kjnowingly has ha his or her possession or conteol” or “[ijntentionally views”); Me. Rev. Stat. Ann. tit. 17-A, § 284(1)(a) (2016) (“intentionally or knowingly ... possesses or accesses with intent to view”); Mich. Comp. Laws Ann. § 750.145c(4) (West 2016) (“knowingly possesses or knowingly seeks and accesses”); Nev. Rev. Stat. Ann. § 200.727(1) (West 2016) (“knowingly, willfully and with the specific intent to view”); N.J. Stat. Ann. § 2C:24-4(b)(5)(b) (West 2016) (“knowingly possesses, knowingly views, or knowingly has *113under his control”); N.Y. Penal Law § 263.11 (McKinney 2016) (“knowingly has in his possession or control, or knowingly accesses with intent to view”); Ohio Rev. Code Ann. § 2907.323(A)(3) (West 2016) (“[pjossess or view”); Or. Rev. Stat. Ann. § 163.686(l)(a)(A)(i) (West 2016) (“[kjnowingly possesses or controls, or knowingly accesses with the intent to view”); 18 Pa. Stat. and Cons. Stat. Ann. § 6312(d) (West 2016) (“intentionally views or knowingly possesses or controls”); Tex. Penal Code Ann. § 43.26(a) (West 2016) (“knowingly or intentionally possesses, or knowingly or intentionally accesses with intent to view”); Wis. Stat. Ann. § 948.12(1m) (West 2016) (“possesses, or accesses in any way with the intent to view”).
¶62 Our legislature, however, has not adopted such a standard. To the contrary, rather than criminalizing knowingly accessing (or seeking out) and viewing child pornography, our legislature chose, instead, to criminalize knowing possession or control, and we may not read into a statute language that is not there. See Boulder Cty. Bd. Of Comm’rs v. HealthSouth Corp., 246 P.3d 948, 954 (Colo. 2011). Nor do I believe that we may properly alter the plain language that the legislature employed to achieve what we believe the legislature nonetheless intended.
B. Application
¶63 Applying what I believe to be the appropriate standard tc the evidence presented in this ease, I cannot agree with the majority that the prosecution’s evidence sufficiently established that Marsh knowingly possessed or controlled all seventeen of the images that were found in Marsh’s internet cache. To the contrary, I believe that the evidence established Marsh’s knowing possession or control of only three of those images.
¶64 In considering a challenge to the sufficiency of the evidence, we view the evidence in the light most favorable to the prosecution, and we must determine whether the evidence was substantial and sufficient to support a finding of the defendant’s guilt beyond a reasonable doubt. See Dempsey v. People, 117 P.3d 800, 807 (Colo. 2005).
¶65 Here, I believe that the evidence would have allowed a reasonable jury to conclude that Marsh was interested in and had reached out for images of child pornography. In addition, the evidence established that duplicates of three of the images that were found in Marsh’s internet cache were also found in his so-called “lost images,” This evidence tended to show that Marsh had viewed and deleted those three images, and in my view, such evidence would have allowed a reasonable jury to conclude that Marsh had possessed and exercised dominion over those images.
¶66 Accordingly, I believe that the, evidence was substantial and sufficient to establish that Marsh knowingly possessed or controlled those three images. See Ward, 994 So.2d at 301-02 (finding sufficient evidence to support the defendant’s conviction under Alabama’s child pornography statute when (1) a forensic examination of the university computer at issue showed that the defendant had used that computer and had “reached out” for 288 images of child pornography; (2) the defendant had the ability to copy, print, email, or send images from that computer to his home computer; and (3) the defendant’s home computer also contained child pornography); Tecklenburg, 87 Cal.Rptr.3d at 473 (concluding that the evidence amply supported the jury’s finding that the defendant had knowingly possessed or controlled images of child pornography when the evidence established that the defendant had actively searched for child pornography web sites, opened such web sites, went past the home pages, clicked through images on at least one site tour, displayed multiple images of child pornography from the web sites on his computer screen, and enlarged some of the images from thumbnail views); Kent, 947 N.Y.S.2d 798, 970 N.E.2d at 841-42 (concluding that the defendant was properly convicted of promoting and possessing a video and certain images containing child pornography when the evidence established that the defendant had downloaded or saved that video and those images and then deleted them); State v. Mercer, 324 Wis.2d 506, 782 N.W.2d 125, 137 (Wis. Ct. App. 2010) (finding sufficient evidence to support the defendant’s child pornography conviction when the evi*114dence established, among other things, the defendant’s “habit of surfing the Internet for pornography,” his searches with terms associated with child pornography on at least fifty different days, his clicking through images in online magazines, and his deletion of such files, including from his internet cache).
¶67 I would reach a different conclusion, however, with respect to the other fourteen images that were' found in Marsh’s internet cache. None of those images was contained in Marsh’s “lost images.” Moreover, expert testimony at trial established, and the People conceded at oral argument before us, that images in the cache may not actually have appeared on the computer- screen when the pertinent website was accessed. Finally, the evidence was undisputed that people other than Marsh had accessed the computer at issue to look at pornography.
¶68 On these facts, even considering the substantial evidence of Marsh’s interest in child pornography (and even under the majority’s “knowingly seeking out and viewing” standard), I cannot conclude that Marsh had reached out for and exercised dominion or control over these fourteen images. No evidence shows that Marsh searched for or did anything with these images. Indeed, no evidence established that he or anyone else either sought out, accessed, or viewed these images on the computer at issue or knew that they were in 'the internet cache. As a result, we are left with nothing more than the mere presence of these images in an internet cache, coupled with evidence of Marsh’s interest in child pornography. In my view, such evidence was not substantial and sufficient to allow a reasonable jury to conclude that Marsh knowingly possessed or controlled these fourteen images. See Dempsey, 117 P.3d at 807; see also Dobbs, 629 F.3d at 1205; Kuchinski, 469 F.3d at 863; Tecklenburg, 87 Cal.Rptr.3d at 473; Kent, 947 N.Y.S.2d 798, 970 N.E.2d at 835, 840.
¶69 Nor do I agree with the majority’s suggestion that we can properly consider the thirty-eight thumbnail database files in order to conclude that the evidence established the requisite “more than twenty” images. See maj. op. ¶ 36. As the majority recognizes, the thirty-eight thumbnail files could not be attributed to the pertinent time period. See id. Accordingly, I do not agree that the jury could have properly considered those images in getting to the requisite number. It is one thing to allow a jury to assign whatever weight it deems appropriate to relevant evidence. It is quite another to say that a jury could properly assume the relevance of certain evidence when its relevance has not been established.
II. Conclusion
¶70 For these reasons, I respectfully concur in the portion of the majority’s opinion concluding that any error in the admission of the forensic interviewers’ testimony was harmless. I respectfully dissent, however, from the portion of the majority’s opinion concluding that sufficient evidence supported a finding that Marsh knowingly possessed or controlled more than twenty images depicting child pornography.
I am authorized to state that JUSTICE MÁRQUEZ joins in this concurrence in part and dissent in part..